 Case 3:18-cr-30172-NJR Document 44 Filed 01/01/20 Page 1 of 3 Page ID #111




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                     )
                                              )
                              Plaintiff,      )
                                              )       Case No. 3:18 CR 30172 NJR
               vs.                            )
                                              )
JACE A. FAUGNO,                               )
                                              )
                              Defendant.      )


               DEFENDANT’S MOTION TO CONTINUE SENTENCING

       COMES NOW Defendant Jace Faugno, by and through his attorney, Mark A. Hammer

(“counsel”), and respectfully requests a continuance of his sentencing currently scheduled for

January 14, 2020 for approximately six weeks. This motion is made on the following grounds:

   1) Defendant voluntarily attended counseling at Professional Psychotherapy Services in St.

       Louis for about a year. Counsel is trying to get a copy of PPS’s relevant records to the

       Government and Court in sufficient time for consideration at Defendant’s sentencing.

   2) Once those records are received, Counsel requires additional time to submit Defendant’s

       sentencing memorandum to the Court addressing Defendant’s counseling efforts and

       other information relevant to the Court’s consideration under 18 USC §3553(a). Counsel

       is also still considering whether to file objections to the final Presentence Investigation

       Report and requires additional time for that purpose.

   3) Counsel has spoken to AUSA Hoell who has no objection to the proposed continuance.

       After comparing conflicts in their respective schedules, the parties are asking that –

   should the Court’s approve Defendant’s motion – the case be continued to the second or third

   week in February. Counsel already has another matter scheduled before this Court on
Case 3:18-cr-30172-NJR Document 44 Filed 01/01/20 Page 2 of 3 Page ID #112




 February 10, 2020 at 1:30 pm (United States v. Melissa Scanlon) and would be available to

 handle this matter before or after that hearing if that would work with the Court’s schedule.

                                              Respectfully submitted,

                                              /s/ Mark A. Hammer

                                              Mark A. Hammer, MO Bar #61542
                                              The Hammer Law Firm, LLC
                                              100 Chesterfield Business Pkwy, Ste 200
                                              Chesterfield, MO 63005
                                              314-651-9311




                                              2
 Case 3:18-cr-30172-NJR Document 44 Filed 01/01/20 Page 3 of 3 Page ID #113




                                CERTIFICATE OF SERVICE

       I certify that, on January 1, 2020, a copy of this document was electronically filed with

the Clerk of Court, and served on all counsel of record, by the CM-ECF system.



                                                 /s/ Mark A. Hammer




                                                3
